McALLISTER, J.,
dissenting.
In my opinion the plaintiff and the defendant, because of their common nationality and mutuality of interests, were engaged in a mutually desirable social activity and the court should have directed a verdict for defendant. This court is apparently committed, however, to the rule that any benefit, no matter how slight, derived by the operator of the automobile from a mutually desirable social activity makes the guest statute inapplicable even though the legislature has explicitly provided that only a benefit in a material or business sense will make the occupant a nonguest. My protest may be unavailing, but I feel impelled to note my dissent as I did in Getchell v. Reilly, 242 Or 263, 268, 409 P2d 327 (1965).